Citation Nr: 0731563	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-22 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., and A.M.


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk

INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a left ear 
hearing loss existed prior to entry onto active duty, and 
clear and unmistakable evidence shows that a left ear hearing 
loss was not aggravated by military service.

2.  A right ear hearing loss was not demonstrated in-service, 
and a compensably disabling sensorineural hearing loss was 
not demonstrated within a year of the veteran's separation 
from active duty.

3.  Tinnitus was not demonstrated in-service, and the 
preponderance of the evidence is against linking tinnitus to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309. (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
September 2004 and April 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings are assigned.  After notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably effects the fairness of this adjudication.

Although the veteran submitted hearing tests from Tobyhanna 
Army Depot subsequent to the June 2005 and February 2006 
statements of the case, he is not prejudiced by proceeding 
with the merits of the case because none of this medical 
evidence links the claimed disabilities to any disease of 
injury during active duty service.  Rather, it is cumulative 
of a fact already established and considered by the RO, that 
is, that the appellant has a hearing loss.

Background

The veteran's entrance examination in March 1969 showed pure 
tone thresholds (converted to ISO units), in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
-
5
LEFT
15
0
0
-
50

Defective hearing was noted in the summary of defects and 
diagnoses on the examination form. 

The veteran's separation examination in August 1971 showed 
pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
20
5
0
10
0
LEFT
15
0
0
25
45

Service medical records are negative for complaints, 
treatment, or diagnosis of tinnitus.

Examinations conducted from 2000 to 2006 by the veteran's 
employer, Tobyhanna Army Depot, show a bilateral hearing loss 
as that term is defined by 38 C.F.R. § 3.385 (2006).

The veteran underwent a VA examination in September 2004.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
70
80
LEFT
20
25
50
75
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.

The veteran also reported intermittent bilateral ringing type 
tinnitus.  The diagnoses included high frequency hearing loss 
and intermittent tinnitus.

In the December 2004 addendum to the September 2004 
examination report, the examiner notes his review of the 
veteran's claims file.  The examiner indicated that there 
were no significant changes in the veteran's hearing 
sensitivity during his military service.  The examiner opined 
that the veteran's preexisting hearing loss was likely 
related to civilian recreational noise exposure, noting that 
the veteran was a lifelong hunter.  The examiner further 
opined that due to the veteran's audiometric history as well 
as civilian history of noise exposure, it did not appear 
likely that his hearing loss or tinnitus was service related.   
A VA staff physician opined that the veteran's hearing loss 
and tinnitus were likely caused by noise exposure in civil 
life.

The veteran, his representative, and two witnesses 
participated in a hearing before a decision review officer in 
October 2005.  The veteran testified that he trained with 
various Marine Corps weapons during boot camp, but he was not 
given any protective hearing devices during this exposure.  
The veteran testified that he noticed ringing in his ears on 
and off during this time.  The first witness, [redacted], 
testified that he had to repeat things to the veteran during 
boot camp and that he never had to do that during their 
friendship before boot camp.  The second witness, [redacted] 
[redacted], also reportedly trained with the veteran.  Mr. 
[redacted] testified that the veteran had to look at his lips 
when they had conversations during boot camp.  Mr. [redacted] 
stated that he did not receive protective hearing devices and 
he now suffers a hearing disability.  The veteran testified 
that he noticed his hearing getting worse during the early 
1980s.  

Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385

When a disorder preexisted service, either because it is 
noted at the time of the entry into service or because 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where pre-
service disability underwent an increase in severity during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.

The veteran's March 1969 entrance examination showed 
defective left ear hearing in the audiometric table as well 
as the examiner's notation of defective hearing.  The right 
ear demonstrated normal hearing.

In light of the pre-service history of defective left ear 
hearing, the appellant did not enter active duty with sound 
hearing in his left ear and the presumption of soundness does 
not attach to the hearing acuity in that ear.  Hence, the 
left ear hearing loss was not incurred while on duty.  
Notably, the veteran's August 1971 separation examination 
shows no significant change from his entrance examination 
with respect to the left ear.  In the December 2004 VA 
addendum, the examiner opined that the veteran's preexisting 
hearing loss was likely related to civilian recreational 
noise exposure, noting that the appellant was a life long 
hunter.  The examiner further opined that due to the 
veteran's audiometric history as well as civilian history of 
noise exposure, it does not appear likely that his hearing 
loss or tinnitus is service related. 

There is no medical evidence that the veteran's preexisting 
left ear hearing defect was aggravated during service and 
there is no competent evidence that his current hearing loss 
is causally related to service.  Rather, the competent 
evidence clearly and unmistakably shows that the veteran's 
preexisting left ear hearing loss did not increase in 
severity during service, and was not aggravated in-service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With respect to the right ear, while the veteran now presents 
with a right ear hearing loss, there is no competent evidence 
that the appellant incurred a right ear hearing loss while on 
active duty, or that a right ear sensorineural hearing loss 
was compensably disabling within one year of the veteran's 
separation from active duty.  

As such, the benefit sought on appeal must be denied.  
38 U.S.C.A. §§ 1110, 1111, 1112; 38 C.F.R. §§ 3.304(b), 
3.307, 3.309.

After reviewing the overall evidence, the preponderance of 
the evidence is also against entitlement to service 
connection for tinnitus.  The evidence does not support a 
finding that the veteran's bilateral tinnitus was manifested 
during service.

The veteran first reported tinnitus in 2004, approximately 33 
years after separation from service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

There is no medical evidence of a nexus between the veteran's 
tinnitus and his period of active duty service.  The medical 
evidence of record is against finding a basis to grant 
service connection for tinnitus.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board also considered the testimony presented on the 
veteran's behalf, however, while the appellant and his 
witnesses are competent to state that the appellant had 
hearing difficulties, in the absence of medical training they 
are not competent to offer an opinion that a preexisting left 
ear hearing loss was aggravated in-service, or that a right 
ear hearing loss was incurred while on active duty.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


